Appeal by an employer and insurance carrier from decisions and awards of the Workmen’s Compensation Board which awarded claimant compensation on account of his reduced earnings due to disability occasioned by a compensable accident. Claimant’s employment as an auditor required him to travel extensively during the major part of the year. In addition to a fixed weekly salary he was reimbursed for his living and transportation expenses incurred while at work away from his home, and these the board included in computing his prior annual earnings for the purpose of fixing his reduced earnings occasioned by his partial disability. Whether this was correct is the only question presented. Claimant’s reimbursement for his transportation expenses may not properly be considered as in the nature of his earnings, albeit his living expenses were properly so treated. (Matter of Rowe v. Kinney Co., 255 App. Div. 904, motion for leave to appeal denied 280 1ST. Y. 852.) Decisions and awards reversed, on the law, without costs, and the matter remitted to the Workmen’s Compensation Board for a recomputation of claimant’s reduced earnings and appropriate awards. Brewster, Deyo, Bergan and Coon, JJ., concur; Foster, P. J., dissents.